DETAILED ACTION

This Office Action is in response to Applicant's Communication received on 08/25/2021 for application number 17/433,882.
2.    	Claims 1-15 are presented for examination. Claims 1, 14 and 15 are independent claims. Claims 4, 7 and 8 are canceled.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/25/2021 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-3, 5, 6, and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Singh (US Pub 2013/0198090, IDS submitted on 08/25/2021) in view of Galves et al. (US Pub 2003/0236679) hereinafter Galves.

Regarding claim 1, Singh teaches, a computer-implemented method of mediating and settling a dispute (Singh; online dispute resolution facilitate a caucus dispute resolution of an online dispute resolution between a neutral participant, a caucus participant and non-caucus participant; paragraph 4), the method comprising: 
establishing an online mediation session between participants in a mediation of the dispute (Singh; online dispute resolution facilitate a caucus dispute resolution of an online dispute resolution between a neutral participant, a caucus participant and non-caucus participant; paragraph 4), wherein the online mediation session comprises a video stream, an audio stream, and an information stream (Singh; teleconferencing interactions such as video, audio, text (all participant can view video, audio and chat each other); paragraph 29) that comprises; 
a chat stream between some or all of the participants to display and receive chat messages relating to the mediation of the dispute (Singh; Communication can include, but is not limited to, an audio stream, a video stream, a text input, a text output, a file transfer, also, as shown in figure 5, chat element 512, 520, 532 
a term drafting stream to display and receive user text input from one of the participants relating to draft terms of settlement of the dispute (Singh; as shown in figure 5, chat element 512, 520, 532 permit real-time text exchange communication between participants; paragraph 80, further, as shown in figure 2B wherein at step 250, upon termination relevant settlement documentation can be generated for relevant participants; paragraph 45);
during the online mediation session, generating a settlement agreement based on the user text input relating to draft terms of settlement received via the term drafting stream (Singh; plaintiff, defendant and mediator schedule a dispute resolution session and as shown in figure 2B, at step 250, upon termination relevant settlement documentation generated; paragraphs 38 and 45).
Singh do not teach expressly,
during the online mediation session, presenting user selectable options relating to signature blocks of the settlement agreement; and 
during the online mediation session, automatically generating valid signature blocks for the settlement agreement using the user selected options.  
However, Galves teaches,
during the online mediation session, presenting user selectable options relating to signature blocks of the settlement agreement (Galves; user clicking “I Agree” when prompted parties are putting their official legal signatures on the agreement 
during the online mediation session, automatically generating valid signature blocks for the settlement agreement using the user selected options (Galves; user clicking “I Agree” when prompted parties are putting their official legal signatures on the agreement of Arbitrate for agreeing to dispute resolved; paragraphs 99 and 103-104).  
 Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Galves technique of interface includes video stream, audio stream and chat stream to mediator, plaintiff and defendant for online dispute resolution of Singh. It would have been motivated to make such combination to efficiently enable resolving dispute online quickly to obtain approval signature to save time resources.

Regarding claim 2, Singh and Galves teaches all of the claim 1. Singh further teaches,
wherein the participants comprise a mediator, disputing parties, and representatives of the disputing parties, and wherein the video stream, audio stream and chat stream are each selectively controlled by the mediator (Singh; mediator conduct caucus with the plaintiff and defendant using a video/audio communication using internet communication wherein a mediation control button can be presented permitting current caucus with the plaintiff terminated and caucus with defendant established for private communication via text message; paragraph 84)

Regarding claim 3
wherein the term drafting stream is controlled by the mediator or one of the participants selected by the mediator (Singh; communication include audio stream, a video stream, a text input, a text output, a file transfer; paragraph 66, further, mediator conduct caucus and terminate with plaintiff and established caucus communication with defendant and in the caucus plaintiff can communicate via text message using chat element 714; paragraph 84).

Regarding claim 5, Singh and Galves teaches all of the claim 1. Galves further teaches,
receiving electronic signatures of the settlement agreement from the disputing parties during the online mediation session (Galves; Electronic Signatures mean the parties legally bound to agreement to arbitrate; paragraph 101)

Regarding claim 6, Singh and Galves teaches all of the claim 1. Singh further teaches,
wherein the video stream comprises videos displayed simultaneously in separate adjacent windows or in one or more inset windows inside a larger window (Singh; as shown in figure 5, three ways video screen for plaintiff screen 510, mediator screen 514 and defendant screen 530 display simultaneously on interface; paragraph 78).

Regarding claim 9, Singh and Galves teaches all of the claim 1. Galves further teaches,
wherein the user selectable options relating to the signature blocks are presented as dropdown options corresponding to fields of the signature blocks (Galves; 

Regarding claim 10, Singh and Galves teaches all of the claim 1. Singh further teaches,
wherein the information stream comprises text displayed simultaneously in overlapping tabbed text boxes adjacent to windows of the video stream (Singh; as shown in figure 5, chat element 512, 520, 532 permit the real-time text exchange communication between the participants; paragraph 80).

Regarding claim 11, Singh and Galves teaches all of the claim 1. Galves further teaches,
wherein the information stream further comprises one or more of a summary of the dispute, and electronic documents relating to the dispute (Galves; internet adjudicator will provide a written final decision explaining the resolution of the dispute including summary judgements or disputes; paragraph 1001).

Regarding claim 12, Singh and Galves teaches all of the claim 1. Singh further teaches,
automatically deleting or disabling the electronic documents relating to the dispute after settlement (Singh; the neutral participant centric private file sharing 

Regarding claim 13, Singh and Galves teaches all of the claim 1. Singh further teaches,
after settlement, automatically generating one or more invoices for one or more fees payable by one or more of the disputing parties, or payable to the mediator, for providing the mediation of the dispute (Singh; a billing server can support functionality and capability to process payment actions; paragraph 73).

Claim 14 is system claim that corresponding to method claim 1. Therefore, they are rejected for the same reason as claim 1 above.  In addition, the combination of Singh and Galves teaches a memory (Singh; computer readable storage medium such as RAM, ROM hard disk Flash memory; paragraph 18) to store instructions; and one or more processors (Singh; computer program instructions provided to processor of a general computer; paragraph 22) to execute instructions stored in the memory to: 

Claim 15 is computer program product claim that corresponding to method claim 1. Therefore, they are rejected for the same reason as claim 1 above.  In addition, the combination of Singh and Galves teaches a computer program product comprising computer readable instructions which, when loaded onto a computer (Singh; a computer readable storage medium store program for use with instruction execution system, apparatus or device; paragraph 18)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 CFR § 1.111(c) to consider these references fully when responding to this action.  
Sieden (US 2002/0038293 A1) teaches alternative dispute resolution customized video conferencing for quick resolution amongst parties ([0013-0014]). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARMANAND D PATEL whose telephone number is (571)270-7283.  The examiner can normally be reached on Monday-Friday (IFP) 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/PARMANAND PATEL/
Examiner, Art Unit 2143

/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143